DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 3 February 2022 has been entered. Claim(s) 1-12, 18, 21-25 remain pending in this application. Claim(s) 13-17 and 19-20 have been cancelled.  Claim(s) 21-25 are new.
The amendment to the claims has overcome the claim objections and the §112(b) rejection set forth in the office action mailed 3 August 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (U.S. Patent No. 3,353,359), hereinafter Webb.

Regarding Independent Claim 18, Webb discloses a rocket engine (Column 1, Line 12) having an axis of symmetry (Figure 1 – the rocket engine has a line of symmetry that is horizontal through the center of Figure 1 – See annotated figure below for clarification) and comprising: 
a. a combustion chamber (6) having a back plate (Figure 1 – the left most plate in the left of the figure is the back plate – See annotated figure for clarification) oriented perpendicular to the axis of symmetry at a first end (Figure 1- the plate is shown to be vertical in the figure and therefore perpendicular to the axis of symmetry at the left/first end), and narrowing to a throat (18) at an opposite second end (Figure 1 – the combustion chamber narrows to a throat at the right of the combustion chamber opposite the first end); 
b. a skirt section (20, 34, 36, 38 and 32) extending from the throat (Figure 1 – the skirt section extends to the right from the throat, 18); 
c. at least one main injector (8 and 10) extending orthogonally from the back plate into the combustion chamber (Figure 1 – the main injectors extend to the right and therefore orthogonally from the back plate into the combustion chamber, 6) for injecting a primary fuel stream into the combustion chamber for combustion (Column 3, Lines 6-20 – the main injectors inject a primary fuel and oxidizer into the combustion chamber for combustion); and 
d. a plurality of secondary injectors (71, 72 and 73) evenly spaced apart from one another (Figures 2-3 and 5 – the injectors are evenly spaced from one another in the circumferential direction) and arranged around an interior circumference of the combustion chamber (Figures 1-3 and 5 – the injectors are around the interior circumference of the combustion chamber, 6) proximal to and upstream of the throat (Figure 1 – the injectors are located upstream but close to the throat, 18), the plurality of secondary injectors oriented so as to inject a plurality of secondary fuel streams orthogonal to the primary fuel stream (Figures 1 and 5 – Column 4, Lines 23-29 - the injection of the main fuel is to the right as shown in Figure 1 where the injection of the secondary fuel stream into the combustion chamber is radially inward and therefore orthogonal to the primary fuel stream) so as to direct a secondary flow of energy and expanding gas to selectively compress and narrow a primary flow of energy and expanding gas generated by the primary fuel stream to thereby compress the primary flow of energy and expanding gas as it enters the throat (Column 4, Lines 23-29 and 39-52 – the secondary flow of fuel is injected and creates a flow along the inner wall of the combustion chamber thereby forcing the combustion gases created by the primary injection of fuel into a smaller volume, i.e. compressing the gases as it flows to the throat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bak U.S. Patent No. 6,298,658), hereinafter Bak, in view of Pande (U.S. Patent No. 5,138,832), hereinafter Pande.

Regarding Independent Claim 1, Bak discloses a method of manufacturing a rocket engine (Column 1, Lines 5-20 – the system is for a rocket), the rocket engine comprising a nozzle (Column 2, Lines 26-30 – the rocket includes a nozzle),the method comprising: 
a. providing at least a skirt section of the nozzle (Figures 4b-4c and 6b-6c – the skirt section is made up of the structures that form the different sections of the nozzle identified by elements 106, 108, 110 and 112).
Bak does not disclose the skirt section of the nozzle made from a metal lattice structure 
b. applying a hardened material onto the metal lattice structure so as to coat the metal lattice structure and fill voids in a metal lattice of the metal lattice structure by chemical vapor deposition of the hardened material so as to create a coated metal lattice structure.
However, Pande teaches a method for manufacturing rocket engine components (Column 1, Lines 4-8) that includes the component being made from a metal lattice structures (Column 5, Lines 34-36 – the component is an open cell foam/lattice that is coated in rhenium, which is a metal, therefore the component has a metal lattice structure) and applying a hardened material onto the metal lattice structure so as to coat the metal lattice structure and fill voids in a metal lattice of the metal lattice structure by chemical vapor deposition  of the hardened material so as to create a coated metal lattice structure (Column 5, Lines 36-53 – the lattice structure is skinned, i.e. the outer voids of the lattice are filled to form pressure containing walls, by a chemical vapor deposition process depositing rhenium which is a hardened material; thus a coated metal lattice structure is created).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak by making the nozzle/skirt from a metal lattice structure and applying a hardened material onto the metal lattice structure so as to coat the metal lattice structure and fill voids in a metal lattice of the metal lattice structure by chemical vapor deposition of the hardened material so as to create a coated metal lattice structure, as taught by Pande, in order to create a rocket nozzle that has low weight and is simple in structure (Pande – Column 2, Lines 38-40).

Regarding Claim 2, Bak in view of Pande disclose the invention as claimed and discussed above. Bak further discloses a combustion chamber of the rocket engine (Column 4, Line 66-Column 5, Line 2 – the rocket has high temperature exhaust gases and therefore has a combustion chamber) and a throat of the nozzle (Column 2, Lines 26-30 – the nozzle has a throat)
Bak in view of Pande, as discussed so far, do not disclose the combustion chamber of the rocket engine and the throat of the nozzle are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material.
However, Pande teaches a chamber for heating propellant (13) and a nozzle (17) are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material (Column 5, Lines 16-22 and 34-53 – the heating chamber and the nozzle/nozzle throat are made using the same methods as the nozzle therefore made from coated metal lattice structures that have the voids filled with hardened material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande by making the nozzle throat and the combustion chamber using the same method as manufacturing the nozzle resulting in the combustion chamber of the rocket engine and the throat of the nozzle are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material, as taught by Pande, in order to create rocket components that are low weight and is simple in structure (Pande – Column 2, Lines 38-40).

Regarding Claim 3, Bak in view of Pande disclose the invention as claimed and discussed above. It is noted that the claim limitations of “the metal lattice structure is a 3D printed structure” is product by process since the limitation does not include the actual method steps of 3d printing the structure but just recites that the structure was made via a 3d printing process.  
The MPEP states in section 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Therefore Bak in view of Pande disclose the limitations of Claim 3.

Regarding Independent Claim 21, Bak discloses g a rocket engine (Column 1, Lines 5-20 – the system is for a rocket) comprising a nozzle (Column 2, Lines 26-30 – the rocket includes a nozzle),wherein the nozzle comprises:  a skirt section of the nozzle (Figures 4b-4c and 6b-6c – the skirt section is made up of the structures that form the different sections of the nozzle identified by elements 106, 108, 110 and 112).
Bak does not disclose at least a skirt section of the nozzle comprises a metal lattice structure, wherein the metal lattice structure is deposited with a hardened material so as to fill voids in a metal lattice of the metal lattice structure with the hardened material so as to create a coated metal lattice structure.
However, Pande teaches a method for manufacturing rocket engine components (Column 1, Lines 4-8) that includes the component being made from a metal lattice structures (Column 5, Lines 34-36 – the component is an open cell foam/lattice that is coated in rhenium, which is a metal, therefore the component has a metal lattice structure) and applying a hardened material onto the metal lattice structure so as to coat the metal lattice structure and fill voids in a metal lattice of the metal lattice structure by chemical vapor deposition  of the hardened material so as to create a coated metal lattice structure (Column 5, Lines 36-53 – the lattice structure is skinned, i.e. the outer voids of the lattice are filled to form pressure containing walls, by a chemical vapor deposition process depositing rhenium which is a hardened material; thus a coated metal lattice structure is created).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak by making the nozzle/skirt comprise a metal lattice structure and applying a hardened material onto the metal lattice structure so as to coat the metal lattice structure and fill voids in a metal lattice of the metal lattice structure so as to create a coated metal lattice structure, as taught by Pande, in order to create a rocket nozzle that has low weight and is simple in structure (Pande – Column 2, Lines 38-40).

Regarding Claim 22, Bak in view of Pande disclose the invention as claimed and discussed above. Bak further discloses a combustion chamber of the rocket engine (Column 4, Line 66-Column 5, Line 2 – the rocket has high temperature exhaust gases and therefore has a combustion chamber) and a throat of the nozzle (Column 2, Lines 26-30 – the nozzle has a throat)
Bak in view of Pande, as discussed so far, do not disclose the combustion chamber of the rocket engine and the throat of the nozzle are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material.
However, Pande teaches a chamber for heating propellant (13) and a nozzle (17) are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material (Column 5, Lines 16-22 and 34-53 – the heating chamber and the nozzle/nozzle throat are made using the same methods as the nozzle therefore made from coated metal lattice structures that have the voids filled with hardened material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande by making the nozzle throat and the combustion chamber using the same method as manufacturing the nozzle resulting in the combustion chamber of the rocket engine and the throat of the nozzle are also made from the coated metal lattice structure, wherein the voids in the metal lattice are filled with the hardened material, as taught by Pande, in order to create rocket components that are low weight and is simple in structure (Pande – Column 2, Lines 38-40).


Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bak in view of Pande as applied to claims 1 and 21 above, and further in view of Wadley (U.S. Pre-grant Publication 2009/0274865), hereinafter Wadley.

Regarding Claims 4 and 23, Bak in view of Pande disclose the invention as claimed and discussed above.
Bak in view of Pande do not disclose the hardened material is selected from the group consisting of diamond, synthetic diamond and silicon carbide.
However, Wadley teaches rocket components and more specifically nozzles and housings (Paragraph 0040, Paragraph 0042, Lines 9-17 and Paragraph 0043 – the process of making is used to make rocket components) with a hardened material that consists of silicon carbide applied onto a metal lattice structure (Paragraph 0050 – the lattice is then coated with a hardened material, silicon carbide by chemical vapor deposition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande by using a hardened material that consisted of silicon carbide as taught by since it has been held that the selection of a known material (in the present case silicon carbide) based on its suitability for its intended use (providing a hardened material coating a lattice in rockets) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bak in view of Pande as applied to claims 1 and 21 above, and further in view of Kramer (U.S. Patent No. 3,170,289), hereinafter Kramer.

Regarding Claim 5, Bak in view of Pande disclose the invention as claimed and discussed above.
Bak in view of Pande do not disclose the step of applying an outer coating to the hardened material applied onto the metal lattice structure, the outer coating selected from rhenium or tungsten.
However, Kramer teaches a rocket engine nozzle (Column 1, Lines 11-14) that is coated with tungsten (Column 2, Lines 18-21 and Lines 50-64 – the coating applied to the rocket nozzle comprises tungsten and is applied to a refractory metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande by coating the hardened material of the nozzle of Bak in view of Pande, which is rhenium and a refractory metal, as taught by Kramer, resulting in the step of applying an outer coating to the hardened material applied onto the metal lattice structure, the outer coating being tungsten in order to provide a coating of erosion resistant material (Kramer – Column 2, Lines 18-21).

Regarding Claim 24, Bak in view of Pande disclose the invention as claimed and discussed above.
Bak in view of Pande do not disclose the step of applying an outer coating to the hardened material applied onto the metal lattice structure, the outer coating selected from rhenium or tungsten.
However, Kramer teaches a rocket engine nozzle (Column 1, Lines 11-14) that is coated with tungsten (Column 2, Lines 18-21 and Lines 50-64 – the coating applied to the rocket nozzle comprises tungsten and is applied to a refractory metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande by coating the hardened material of the nozzle of Bak in view of Pande, which is rhenium and a refractory metal, as taught by Kramer, resulting in the step of applying an outer coating to the hardened material applied onto the metal lattice structure, the outer coating being tungsten in order to provide a coating of erosion resistant material (Kramer – Column 2, Lines 18-21).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bak in view of Pande as applied to claim 2 above, and further in view of Ayre (U.S. Patent No. 3,740,003), hereinafter Ayre.

Regarding Claim 6, Bak in view of Pande disclose the invention as claimed and discussed above. Bak further discloses the skirt section of the nozzle further includes a plurality of perforations through an inner wall of the skirt section (120, 136, 152 and 168), and wherein the nozzle has one or more intakes (Figures 4b and 4c – the intakes, 26, intake gases to be provided to the nozzle skirt) for intaking a portion of an expanding gas from the combustion chamber (Column 4, Lines 16-21 – the intakes intake a portion of the exhaust/expanding gases from the combustion chamber of the missile/rocket engine) and redirecting the said portion of the expanding gas to the plurality of perforations in the skirt section (Figures 4b and 4c – Column 4, Lines 16-21 and Column 8, Lines 17-24 – the source of pressure provided to the perforations in the skirt is redirected combustion gases from the rocket engine) to thereby manipulate a plume shape of the expanding gas exiting the rocket nozzle  (Figures 1, 4b-4c and 6b-6c – Column 1, Lines 5-10 - the redirection and injection of the combustion/expanding gas from the combustion chamber is used to manipulate the shape of the exhaust plume of the primary gases for thrust vectoring).
Bak in view of Pande do not explicitly disclose the intakes positioned proximate the throat of the nozzle.
However, Ayre teaches a secondary injection reaction control system (Abstract) with intakes (34 and 36) positioned proximate the throat of the nozzle (Figure 2 – the intakes, 34 and 36, are located close to the throat, 38, of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Bak in view of Pande by locating the intakes in a position proximate the throat of the nozzle, as taught by Ayre, in order to have an injection system that is easier to package and exhibits less friction losses by making the intakes shorter (Ayre – Column 1, Lines 24-26).

Claims 7 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bak in view of Pande as applied to claims 2 and 22 above, and further in view of Bendel (U.S. Pre-grant Publication 2007/0062176), hereinafter Bendel. 

Regarding Claims 7 and 25, Bak in view of Pande disclose the invention as claimed and discussed above. Bak further discloses the rocket engine having an axis of symmetry (Figures 4b-4c and 6b-6c – the nozzle as shown in the figures and therefore the rocket engine has an axis of symmetry – See annotated figure below for clarification);
a combustion chamber (Figures 4b-4c, 5 and 6b-6c – Column 8, Lines 18-24 – the missile/rocket is shown to have a combustion chamber/engine that generates the flow of primary gas, 180, 182, 184 and 186) a throat (114, 130, 146 and 162); a skirt section (Figures 4b-4c and 6b-6c – the skirt section is made up of the structures that form the different sections of the nozzle identified by elements 106, 108, 110 and 112) extending from the throat (Figures 4b-4c, 5 and 6b-6c – the skirt section extends away from the throat).


    PNG
    media_image1.png
    454
    554
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Bak

Bak in view of Pande do not disclose the combustion chamber having a back plate oriented perpendicular to the axis of symmetry at one end, and narrowing to a throat at an opposite second end; at least one main injector extending orthogonally from the back plate into the combustion chamber for injecting a primary fuel stream into the combustion chamber for combustion; and at least one opposing injector oriented to direct an opposing flow of energy and5 gas expansion towards a main flow of energy and gas expanding from the at least one main injector, for amplifying gas expansion in the combustion chamber.
However, Bendel teaches a rocket nozzle (Figure 1) having an axis of symmetry (Figure 1 – the axis of symmetry is the horizontal line passing through the center of the combustion chamber 120) and comprising: 
a combustion chamber (120) having a back plate (106 and 122) oriented perpendicular to the axis of symmetry at one end (Figure 1 – the base section/back plate, 106 and 122, is perpendicular to the horizontal axis of symmetry and is located at the left end of the combustion chamber as viewed in the figure), and narrowing to a throat (Figure 1 – the throat is in the area pointed to by reference number 115) at an opposite second end (Figure 1 – the throat is at the right end of the combustion chamber, 120, where the combustion chamber narrows to the throat and opposite the back plate); 
at least one main injector (133)  extending orthogonally from the back plate into the combustion chamber (Figure 1 – the injectors, 133, extend from the back plate, 106 and 122, towards and into the combustion chamber, 120) for injecting a primary fuel stream into the combustion chamber for combustion (Paragraph 0039, Lines 1-5 – the injectors, 133, inject propellant into the combustion chamber for combustion); and 
at least one opposing injector (132) oriented to direct an opposing flow of energy and5 gas expansion towards a main flow of energy and gas expanding from the at least one main injector (Figures 1 and 2 – the opposing injectors, 132, direct a flow of propellant as shown in Figure 2 which is towards the left end of the combustion chamber, where the main injectors inject flow towards the right end of the combustion chamber), for amplifying gas expansion in the combustion chamber (Paragraph 0039, Lines 12-16 - the opposing flows serve to create mist clouds for more efficient mixing and combustion efficiency and therefore amplify gas expansion in the combustion chamber – Further this limitation is considered to be intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bak in view of Pande to making the rocket engine have a combustion chamber and injectors, as taught by Bendel thereby resulting in the combustion chamber having a back plate oriented perpendicular to the axis of symmetry at one end, and narrowing to a throat at a second end with one or more main injectors extending orthogonally from the back plate into the combustion chamber for injecting fuel for combustion into the combustion chamber and one or more opposing injectors oriented to direct an opposing flow of energy and5 gas expansion towards a main flow of energy and gas expanding from the main injectors, for amplifying gas expansion in the combustion chamber, as taught by Bendel, in order to create mist clouds of fuel and oxidizer for thorough mixing resulting in combustion with enhanced efficiency (Bendel – Paragraph 0039, Lines 12-16).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bak in view of Ayre.

Regarding Independent Claim 8, Bak discloses a rocket engine (Column 1, Lines 5-20 – the system is for a rocket) comprising a nozzle (Column 2, Lines 26-30 – the rocket includes a nozzle) a combustion chamber (Figures 4b-4c, 5 and 6b-6c – Column 8, Lines 18-24 – the missile/rocket is shown to have a combustion chamber/engine that generates the flow of primary gas, 180, 182, 184 and 186), the nozzle having an axis of symmetry (Figure 1 – the axis of symmetry is the horizontal line passing through the center of the combustion chamber 120) and at least one intake (Figures 4b and 4c – the intakes, 26, intake gases to be provided to the nozzle skirt) for intaking a portion of an expanding gas from the combustion chamber (Column 4, Lines 16-21 – the intakes intake a portion of the exhaust/expanding gases from the combustion chamber of the missile/rocket engine) and redirecting the said portion of the expanding gas to a plurality of perforations (120, 136, 152 and 168) formed in an inner side wall of a skirt section (Figures 4b and 4c – Column 4, Lines 16-21 and Column 8, Lines 17-24 – the source of pressure, provided to the perforations in the inner sidewall of a skirt section of the nozzle, is redirected combustion gases from the rocket engine) the plurality of perforations arranged around an interior circumference of the inner side wall and located downstream of the throat section of the nozzle (Figures 4b and 4c – Column 5, Lines 38-43 – the figures show the four quadrants of the nozzle and the perforations, 120, 136, 152 and 168, being arranged around the inner circumference of the nozzle downstream from a throat), so as to direct the portion of the expanding gas into the expanding gas that is exiting the nozzle to thereby symmetrically compress a plume shape of the expanding gas exiting the nozzle (Figures 4b and 4c – Column 5, Lines 38-43 – the plume of expanding gases exiting the nozzle is symmetrically compressed to the center column shown in the two figures).
Bak does not explicitly disclose the at least one intake positioned proximate the throat of the nozzle.
However, Ayre teaches a secondary injection reaction control system (Abstract) with intakes (34 and 36) positioned proximate the throat of the nozzle (Figure 2 – the intakes, 34 and 36, are located close to the throat, 38, of the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Bak in view of Pande by locating the intakes in a position proximate the throat of the nozzle, as taught by Ayre, in order to have an injection system that is easier to package and exhibits less friction losses by making the intakes shorter (Ayre – Column 1, Lines 24-26).

Regarding Claim 9, Bak in view of Ayre disclose the invention as claimed and discussed above. Bak further discloses at least one column intake (Figures 6b and 6c – the intakes are the openings in the central column defined by the inner surfaces, 118, 134, 150 and 166, where the plenums, 128, 144, 160 and 176, begin) is located on a central column of the rocket engine (Figures 6b and 6c – the column intakes are located on the central column), the central column extending along the axis of symmetry (Figures 6b and 6c – the central column is formed about the axis of symmetry – See annotated figure below for clarification), the at least one column intake for intaking the said portion of the expanding gas from the combustion chamber (Column 4, Lines 16-21 – the intakes intake a portion of the exhaust/expanding gases from the combustion chamber of the missile/rocket engine) and redirecting the portion of the expanding gas out of a plurality of column perforations formed in the central column of the said skirt section (Figures 6b and 6c – the combustion gases is redirected through the intakes and out the column perforations, 126, 142, 158 and 174, in the central column) and into the expanding gas that is exiting the nozzle to thereby expand the plume shape of the expanding gas exiting the nozzle (Figures 4b-4c and 6b-6c – Column 10, Lines 39-45 and 60-67 - the flow out the perforations, 126, 142, 158 and 174, in a central column to expand the flow away from the center column as shown in Figures 6b and 6c).

    PNG
    media_image1.png
    454
    554
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Bak


Regarding Claim 10, Bak in view of Ayre disclose the invention as claimed and discussed above. Bak further discloses the one or more intakes redirect the said portion of the expanding gas through a corresponding bypass line (Figures 4b and 4c – the intakes, 26, redirect the expanding gases through bypass lines that connect the intakes, 26, to the cavities, 122, 138, 154 and 170) and through a cavity (122, 138, 154 and 170) defined by inner and outer walls of the skirt section (Figures 4b and 4c – the flow of gases flows through the cavities, 122, 138, 154 and 170, and out the perforations) and out of the said plurality of perforations formed on the said inner wall of the skirt section (Figures 4b and 4c – Column 5, Lines 38-43 – the flow of gases if through  the perforations, 120, 136, 152 and 168, being arranged around the inner circumference of the inner wall of the skirt of the nozzle downstream from a throat) so as to contract the plume shape of the expanding gas exiting the rocket nozzle (Figures 4b and 4c – Column 5, Lines 38-43 – the plume of expanding gases exiting the nozzle is symmetrically compressed to the center column shown in the two figures).

Regarding Claim 11, Bak in view of Ayre disclose the invention as claimed and discussed above. Bak further discloses the at least one intake and the at least one column intake each comprise an intake mechanism (Figures 4b and 4c – Column 17, Lines 49-64 – each element discusses, which includes the four outer thrust vector elements in the skirt and the four inner elements in the central column have respective valves, which are the intake mechanisms) that is selectively mechanically openable and closable to select which intake mechanism is used (Column 7, Lines 61-64, Column 8, Lines 11-18 and Column 17, Lines 49-64 – the valves are controlled by an actuator and therefore selectively to control/open and close the intakes to the different locations within the nozzle from the source of pressure).

Regarding Claim 12, Bak in view of Ayre disclose the invention as claimed and discussed above. Bak further discloses the intake mechanism is a valve (Column 17, Lines 49-64 – the intake mechanism is a valve).

Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Bak cannot teach the limitations, specifically of Claim 8, it is respectfully point out that Applicant relies on the argument of Bak not teaching symmetrical injection of gases around the circumference to compress the expanded gases.  It is also noted that Applicant argues that Bak discloses two separate nozzles.  However, it is respectfully pointed out that Bak discloses a single nozzle that divided into four quadrants/control units. This is described in Column 9, Lines 14-20 and similarly described in other embodiments in Column 12, Lines 26-51.  Therefore Bak is not describing two different nozzles but a single nozzle with four quadrants that contain flow control mechanism to affect the plume through the single nozzle.  Figures 4b and 4c show orthogonal cross-section through the same nozzle to show the four control mechanisms.  Further, Figures 4b and 4c show that all the control mechanisms can be used to influence an axial flow and therefore symmetrically compress the plume to the center column as shown in the Figures.  Therefore Bak does not teach away from applying a symmetrical pressure force to compress the plume as Bak explicitly shows it in Figures 4b and 4c.

Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741